OPINION
PER CURIAM.
This matter came before a panel of the Supreme Court on January 11, 1994, pursuant to an order requiring both parties to appear and to show cause why the issues raised in the petition for certiorari of Michael F. Moise, Jr. (Moise) should not be summarily decided.
Moise seeks certiorari to review a decision of the Retirement Board of the Employees’ Retirement System of the City of Providence (board). On June 4,1993, this court granted the petition for a writ of certiorari and directed the board to issue a written decision in respect to its denial of Moise’s application for disability benefits.
After our receipt of the board’s written decision, Moise requested that this court direct the board to produce a transcript of the session in which Moise’s application was reviewed. On September 29, 1993, this court denied the motion to compel production of the transcript, and as the board had then issued a properly reviewable decision, we assigned the matter to the show-cause calendar. Subsequently Moise filed a motion seeking clarification and reconsideration of the September order.
After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, this court concludes that cause has not been shown. For our review purposes, we deem the transcript requested irrelevant and consequently deny the motion for reconsideration and clarification. Our review of the written decision of the board reveals competent evidence supported its decision. See Berberian v. Department of Employment Security, Board of Review, 414 A.2d 480, 482 (R.I.1980).
For the foregoing reasons the petition for certiorari is denied. The writ heretofore issued is quashed, and the decision of the board is affirmed. The papers in this case are remanded to the board with our decision endorsed thereon.
SHEA, J., did not participate.